The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
By amendment March 15, 2021, the Applicant amended claims 1, 13, 15.  Claim 14 was previously canceled. Therefore, claims 1 to 13 and 15-16 remain active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 13 and 15-16 filed on March 15, 2021 have been considered but are not convincing. The Applicant argues that the reference to Bronsens-Kessels et al. does not show the plurality of viewers of the display screen. However, the reference to Hachisuka et al. shows in Figures 6-9 the plurality of user which could observe the display screen as it can be navigation screen or other portable screens as discussed at least in paragraph [0077] of Hachisuka et al. As to reference to Bronsens-Kessels et al. it clearly shows the step of determining whether to display the estimated feeling or not. See at least Figure 5 of Bronsens-Kessels et al. wherein the feeling of user (302) is shown and for other user is not for specific reasons.  Therefore, it is deemed that the combination of Sakamoto et at al. , Hachisuka et al. and Brosens-Kessels et al. in combination show the invention as currently claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable Subject Matter
As previously was indicated, claims 10-11 would be allowable if rewritten in independent from to incorporate limitation of preceding claims to include all of the limitations of the base claim and any intervening claims and avoid new matter introduction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent Application Publication 2008/0117323 A1) in view of Hachisuka et al. (US Patent Application Publication 2015/0078632 A1) and further in view of Brosens-Kessels et al. (US Patent Application Publication 2015/0324634 A1).
In regard of claim 1,  Sakamoto et al. disclose a method for controlling an information display apparatus that displays information on a display screen seen by a first user (See at least Figures 1-4  of Sakamoto et al. wherein is illustrated that display (6) is illustrated displaying information (2) viewed by a user ), the method comprising: estimating a feeling of a first user among the plurality of users as a subject on the basis of a physical value obtained from a sensor (See at least Figure 2 of Sakamoto et al. wherein is shown that a feeling of a user (4) is estimated as discussed at least in paragraphs [0061-0063]); determining, using the obtained physical value or the estimated feeling, whether to display the estimated feeling; and controlling the display for displaying the estimated feeling in accordance with a result of the determining (See at least Figure 2 of Sakamoto et al. wherein is shown that display is controlled (5, 6) 
However, the reference to Sakamoto et al. does not specifically discuss that the claimed method for controlling an information display apparatus that displays information on a display screen seen wherein the display is seen by a plurality of users of the display screen, and estimating a feeling of a first user and displaying the estimated feeling of the first user in accordance with a result of the determining whether to display the estimated feeling of the first user. 
In the same filed of endeavor, Hachisuka et al. discloses a method for controlling display apparatus based on feeling monitoring of a group of user and control a display based on detected feelings as shown at least in Figures 6- 9 and described in paragraphs [0078-0081] recognizing among all plurality of users the first user (occupant A) and allowing to plurality of users to observe emotions on the display of a car navigation system or other portable terminal.
Additionally, the references to Sakamoto et al. and Hachisuka et al. do not illustrate a method for controlling the display for displaying, on the display screen, the estimated feeling of the first user of the display screen in accordance with a result of the determining whether to display the estimated feeling of the first user of the display screen.
In the same field of endeavor, Brosens-Kessels et al. discloses the method of controlling the display for displaying on the display screen information on a display screen (080) seen by plurality of users (012, 014; 302, 304) as shown in Figure 1, 4-7 
Therefore, it would be obvious for the person skilled in the art at the moment the invention was filed to use estimation of feeling for plurality of users of the display screen shown by Hachisuka et al. determining whether to display the estimate feeling disclosed by Brosens-Kessels et al. with the method of Sakamoto et al. in order to provide a user with ability to estimate the emotional states of plurality of users, even he/she cannot directly see another person.
In regard of claim 2, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 1, wherein, in the determining, it is determined whether the first user is looking at the display, and wherein, in the controlling, (a) if it is determined that the first user is looking at the display screen, the estimated feeling is not displayed, and (b) if it is determined that the first user is not looking at the display screen, the estimated feeling is displayed (See at least Figure 7 of Hachisuka et al. wherein is shown that when driver (215), who is driving and not looking at the display his/her emotion is shown and passenger (211,  209) who look to display the feelings (227, 225) are  not shown as discussed in paragraph [0062] of Hachisuka et al.). 
In regard of claim 3, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 1, wherein, in the determining, a frequency according to the obtained physical value or the estimated feeling is set as a display frequency, and wherein, in the controlling, the estimated feeling is displayed at the frequency set in the determining (See at least Figure 11 of Sakamoto et la. 
In regard of claim 4, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 3, wherein, in the determining, a higher display frequency is set as intensity of the estimated feeling becomes higher (See at least Figure 11 of Sakamoto et al. wherein is shown that a higher display frequency is set (S64, S66) based on estimated feeling as discussed in paragraphs [0094-0105]). 
In regard of claim 5, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose the method according to claim 3, wherein, in the determining, it is determined whether the estimated feeling is a feeling determined in advance not to be displayed on the display screen, and wherein, in the controlling, the feeling determined in advance not to be displayed on the display screen is not displayed (See at least paragraphs [0098-0100] of Sakamoto et al. wherein estimation of feeling is performed beforehand and not display later). 
In regard of claim 6, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 3, wherein, in the determining, the estimated feeling is displayed in advance to the first user, and an instruction by the first user, as to whether to display the feeling displayed in advance to the first user, is received and wherein, in the controlling, the display is controlled in accordance with the instruction by the first user (See at least paragraphs 0062-0067 and 0100-0107] of 
In regard of claim 7, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose the method according to claim 1, wherein, in the determining, it is determined whether or not the number of users included in an image obtained by a camera as the sensor is three or more, and wherein, if it is determined that the number of users included in the image is three or more, the estimated feeling is displayed (See at least Figure 9 of Hachisuka et al. wherein determination of the number of users is three or more (303-306)). 
In regard of claim 8, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose the method according to claim 1, wherein, in the estimating, arousal, surprise, pleasure, comfort, carefreeness, drowsiness, boredom, sadness, disgust, irritation, anger, scare, or calmness is estimated as the feeling of the first user on the basis of an image including a face of the first user obtained by a camera as the sensor (See at least Figures 6-7 of Sakamoto et al. wherein is illustrated that estimated state (s21, s23) is estimated based on an image (2), see also Table 2 of Hachisuka et al. wherein the list of the detected feelings is presented). 
In regard of claim 9, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 1, wherein the first user is a driver of a vehicle, wherein the plurality of users other than the first user are not passengers of the vehicle, and wherein, in the estimating, irritation or anger of the driver is estimated (See at least paragraphs [0019-0028] of Hachisuka et al. wherein detection of users is 
In regard of claim 12, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose the method according to claim 1, wherein, at least one of the estimating, the determining and the controlling is performed by a processor (See at least Figure 1 of Hachisuka et al. illustrating a processor (15) for estimating and determining as discussed in paragraph [0018]). 
In regard of claim 13, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose an information display apparatus that displays information on a display seen by a plurality of users of the display screen, the information display apparatus comprising; a feeling estimator that estimates a feeling of a first user among the plurality of users of the display screen on the basis of a physical value obtained from a sensor; a determiner that determines, using the obtained physical value or the estimated feeling of the first user, whether to display screen the estimated feeling of the first user of the display screen seen by the plurality of users of the display screen; and a display controller that controls the display in accordance with a result of the determination (See at least rejection of claim 1 provided above and also Figures 1-9 of Hachisuka et al. and Figure 5 of Sakamoto et al. wherein a feeling estimator for plurality of users are illustrated on basis of value from sensor) . 
In regard of claim 15, Sakamoto et al.,  Hachisuka et al. and Brosens-Kessels et al.  further disclose a non-transitory recording medium storing a program for controlling a computer that displays information on a display seen by a plurality of users of the display screen, the program causing the computer to execute: estimating a feeling of a 
In regard of claim 16, Sakamoto et al., Hachisuka et al. and Brosens-Kessels et al. further disclose the method according to claim 1, wherein, if it is determined to display the estimated feeling, in the controlling, the estimated feeling is displayed on the display screen to the plurality of users other than first user who are not the subject. (See at least Figures 1-9 of Hachisuka et al. and Figure 5 of Sakamoto et al. wherein a feeling estimator for plurality of users are illustrated on basis of value from sensor to be displayed to the plurality of users)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692